STOKER, Judge,
dissenting.
I respectfully dissent. I do not agree that the city court had subject matter jurisdiction over this dispute. The focal point in the determination of jurisdiction in this case is Nissan's good faith demand. Nissan demanded $6,606.30 in repairs plus storage fees of $4 per day to accumulate until such time as Nissan received payment for services rendered. In my opinion, the amount demanded by Nissan exceeds the ten thousand dollar jurisdictional limit.
I disagree with the comment of the majority to the effect that the Proposed Findings of Fact and Conclusions of Law submitted to the trial court before it rendered its decision indicated that plaintiff limited *619its demand to a sum less than $10,000. The brief filed in this court by plaintiff clearly shows that its demand is a demand for continued accrual of the $4 per day storage. The amount referred to in plaintiff’s proposal represents only the amount accrued as of the time of submission.
The result reached by the majority may serve judicial efficiency and economy, but I do not consider the majority’s reasoning to be correct.